Citation Nr: 1047025	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-18 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from August 26, 1986 to 
November 21, 1986, and from February 1995 to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that his bipolar disorder was initially 
manifest and diagnosed during service in 1995 while he was 
stationed in Germany.  He reports that he was treated; however, 
the service treatment records do not reflect psychiatric 
treatment.   

Review of the claims folder indicates that potentially relevant 
records have not been obtained.  In May 2004, the Veteran was 
initially hospitalized at Holy Cross Hospital; however, these 
records are not associated with the claims folder.  It also 
appears that he may have received treatment from Dr. Flaherty at 
Compass Health.  These records should be obtained as well.  Also, 
efforts should be undertaken to obtain any additional treatment 
records of the Veteran dated from 1996 to 2004 and from 2008 
forward.

On remand, the AMC should also make arrangements to obtain a copy 
of the Veteran's complete service personnel records, his 
treatment records from his service from August to November 1986, 
and any additional records from his period of service from 
February 1995 to August 1996.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the 
following records:
 
(a)  The Veteran's complete service 
personnel records:

(b)  The Veteran's complete service 
treatment records for his service from 
August 1986 to November 1986;

(c)  The Veteran's complete service 
treatment records for his service from 
February 1995 to August 1996, to include 
all psychiatric records, clinical and 
hospitalization records, records of 
hospitalization at Wurzburg Army 
Hospital, and a copy of his separation 
examination.

2.  Ask the Veteran to identify all medical 
care providers that treated him for a 
psychiatric disorder from August 1996 to 
May 2004 and from January 2008 forward.  
Make arrangements to obtain all records 
that he adequately identifies.

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Holy Cross Hospital, to include, but not 
limited to, the hospitalization report 
dated in May 2004.

4.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. Flaherty at Compass Health.

5.  Review the claims folder and determine 
whether a VA examination is warranted.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   If so, 
schedule the Veteran for an appropriate VA 
examination.

6.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

